EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Hobson on 7/11/2022.
The application has been amended as follows: 
1. (Currently Amended) An ultra-low frequency medical treatment apparatus, comprising:
an ultra-low frequency generating and emitting apparatus comprising:
a frequency generator apparatus for generating and amplifying an accurate [0.6180Hz] 0.6180 Hz frequency; and
a frequency emitter apparatus coupled to the frequency generator apparatus that is configured to emit
	wherein the frequency emitter apparatus transmits the 0.6180 Hz frequency as a
continuous wave having a ratio of a wave form incline to a wave form decline of 0.6180.

3. (Currently Amended) The apparatus according to claim 1, wherein the frequency emitter apparatus transmits the 0.6180 Hz frequency at a power ranging between 0.0001 Watts and 15 Watts. 


6. (Currently Amended) The apparatus according to claim 1, wherein thecontinuous wave is a 

7. (Currently Amended) The apparatus according to claim 1, wherein the continuous wave 

10. (Currently Amended) [1,] An ultra-low frequency medical treatment apparatus, comprising:
an ultra-low frequency generating and emitting apparatus comprising:
a frequency generator apparatus for generating and amplifying an accurate [0.6180Hz] 0.6180 Hz frequency; and
a frequency emitter apparatus coupled to the frequency generator apparatus that is configured to emit
wherein the frequency emitter apparatus comprises an antenna frequency emitting system.

18. (Currently Amended) The apparatus according to claim 1, wherein the ultra-low frequency medical treatment apparatus comprises a treatment chamber for the human patient selected from the group consisting of: a treatment room apparatus, an immersion tank apparatus, a vibration table, an in vitro cell culturing chamber apparatus, a treatment pod apparatus, a treatment capsule apparatus, and a frequency containment shell apparatus.

20. (Currently Amended) The apparatus according to claim 18, wherein the treatment chamber comprises vibration isolating mounts to maintain the accurate 0.6180 Hz frequency continuous [sine] wave.

22. (Currently Amended) The apparatus according to claim 18, wherein the treatment chamber comprises a baffling system to maintain the accurate 0.6180 Hz frequency continuous [sine] wave.

24. (Currently Amended) The apparatus according to claim 18, wherein the treatment chamber comprises a supporting apparatus for the human patient that is configured to movea position of the human patient during [the] a treatment to enhance a of the human patient to the 0.6180 Hz frequency.

29. (Currently Amended) An ultra low frequency medical treatment apparatus, comprising:
an ultra-low frequency generating and emitting apparatus comprising:
a frequency generator apparatus for generating and amplifying an accurate 0.6180 Hz frequency; and
a frequency emitter apparatus coupled to the frequency generator apparatus that emits said accurate 0.6180 Hz frequency to a human patient, 
	wherein the ultra-low frequency medical treatment apparatus comprises a treatment chamber for the human patient selected from the group consisting of: a treatment room apparatus, an immersion tank apparatus, vibration table, a treatment pod apparatus, a treatment capsule apparatus, and a frequency containment shell apparatus, and
wherein the treatment chamber comprises an oxygen regulator that regulates an oxygen concentration between 19.5% and 30% within the treatment chamber.

30. (Currently amended) The apparatus according to claim 18, wherein the immersion tank apparatus comprises water having a saline content and an electrolyte content that is individually matched to a saline content and an electrolyte content  in the patient’s blood plasma 

47. (Currently Amended) The apparatus according to claim 18 wherein [the] the apparatus is configured to administer ultra-low frequency medical treatment the human patient, said components being selected consisting of human organs, tissues, cells, stem cells, blood, eggs, and sperm.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a frequency generator apparatus for generating and amplifying an accurate 0.6180 Hz frequency” (ULF frequency generator with power supply – paragraphs 207 and 334; figure 4, element 41) in claims 1, 10, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-7, 9-11, 14, 17-20, 22, 24, 29, 30, and 47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found was US 2016/0220782 (Otis); “Unbalanced Occlusion Modifies the Pattern of Brain Activity During Execution of a Finger to Thumb Motor Task” by Fantozzi et al. (hereinafter Fantozzi); US 9,527,608 (Sotnikov et al., hereinafter Sotnikov); and US 2004/0187680 (Kutt et al., hereinafter Kutt).   
In regards to claim 1, Otis and Fantozzi disclose an apparatus having an ultra-low frequency generator that is configured to generate and amplifies a 0.6180 Hz frequency and an emitter that is configured to emit the 0.6180 Hz frequency to a human patient. 
However, neither Otis nor Fantozzi disclose that the emitter apparatus is configured to transmit the 0.6180 Hz frequency as a continuous wave having a ratio of a wave form incline to a wave for decline of 0.6180.
Claims 2-7, 9, 14, 17, 18-20, 22, 24, 30, and 47 are dependent on allowed matter from claim 1 and are allowed.

In regards to claim 10, Otis and Fantozzi disclose an apparatus having an ultra-low frequency generator that is configured to generate and amplifies a 0.6180 Hz frequency and an emitter that is configured to emit the 0.6180 Hz frequency to a human patient. Both references provide stimulation but do not use an antenna.   
Sotnikov discloses an extremely low frequency antenna for operation with frequencies from 3 Hz to 3KHz, which does not include the claimed frequency. There are no uncovered references that use the claimed 0.6180 Hz frequency with an antenna system. 
Claim 11 is dependent on allowed matter form claim 10 and are allowed.

In regards to claim 29, Otis and Fantozzi disclose an apparatus having an ultra-low frequency generator that is configured to generate and amplifies a 0.6180 Hz frequency and an emitter that is configured to emit the 0.6180 Hz frequency to a human patient. Neither Otis nor Fantozzi disclose a sealed environment that uses an oxygen regulator.  Kutt discloses the treatment chamber with an oxygen regulator. However, there is no motivation to combine with the claimed treatment chamber having a regulator that regulates the oxygen concentration to  19.5%-30% oxygen concentrations required by the claim with the claimed ultra-low frequency.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791